Citation Nr: 0946011	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-34 375 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected diabetes mellitus, Type II, for the period 
from January 5, 2006 to March 12, 2007; and to a rating in 
excess of 20 percent from March 13, 2007.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk






INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the New 
York, New York regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision granted the 
Veteran's claim of entitlement to service connection for 
diabetes and granted a ten (10) percent disability rating, 
effective January 2006.

The Veteran filed a timely notice of disagreement with the 
rating decision and subsequently perfected an appeal on the 
issue of entitlement to an initial evaluation in excess of 10 
percent for diabetes.  In May 2007, the RO granted an 
increased rating of 20 percent, effective March 2007.

The Board observes that the Veteran filed an appeal election 
form dated October 31, 2006 on the issue of entitlement to an 
increased rating for residuals of prostate cancer.  However, 
the Veteran was granted an increased evaluation in November 
2006 and specifically stated on his subsequent November 2006 
Substantive Appeal (VA Form 9) that he was only appealing the 
issue of an increased initial evaluation for service-
connected diabetes.  As such, the Veteran did not perfect an 
appeal on the matter of an increased rating for residuals of 
prostate cancer and that issue is not before the Board.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

As an initial matter, the Board notes that the Veteran is, 
pursuant to his notice of disagreement dated June 2006, 
appealing the 10 percent rating that was assigned for 
diabetes, after service connection was granted.  The guidance 
of Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application when a claimant appeals the initial rating for a 
disability and VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection.  

Treatment records reflect that the Veteran's diabetes was 
controlled by diet and exercise prior to March 2007, but 
subsequently required an oral hypoglycemic.  He was last 
afforded a VA examination in November 2007, nearly two (2) 
years ago.  At that time, he was evaluated for peripheral 
neuropathy, foot pain, eye complications, and sensitivity to 
cold, all as secondary to diabetes.  The examination reports 
indicate that the Veteran's sensitivity to cold and foot pain 
were determined not to be related to diabetes and that he was 
not diagnosed with any current eye complications or 
peripheral neuropathy.

The report of a VA treatment session in May 2008 reflects 
that the Veteran's diabetes was uncontrolled, but he was 
advised to continue taking his oral hypoglycemic agent and to 
exercise.  A September 2008 treatment record also indicates 
that the Veteran's diabetes was not controlled, but reports 
that he "refuses any change in med[ication] at this time."  
Due to this statement, it is unclear if the treating 
physician may have advised a new prescription or a new dosing 
amount of the current prescription.  Further, the same 
treatment record shows a new diagnosis of "diabetes with 
peripheral neuropathy," as well as the Veteran's report of 
fluctuations, ranging from 90 to 230, in his blood glucose 
level.





VA medical records from 2008 indicate that the Veteran's 
diabetes may have worsened.  Pursuant to 38 C.F.R. § 3.327(a) 
(2009), examinations will be requested whenever VA 
determines, as in this case, that there is a need to verify 
the etiology, exact nature, or severity of a disability.  See 
also 38 C.F.R. § 3.159 (2009).  VA has the authority to 
schedule a compensation and pension examination when such is 
deemed necessary, and the Veteran has an obligation to report 
for that examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain all record 
of VA treatment provided to the Veteran 
since November 2008 and afford the 
Veteran an additional opportunity to 
submit any information that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the 
release of any private treatment 
records not currently on file.  The 
RO/AMC must then obtain these records 
and associate them with the claims 
folder.  If VA is unsuccessful in 
obtaining any medical records 
identified by the Veteran, it must 
inform him and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.  The RO/AMC must then schedule the 
Veteran for a VA examination to determine 
the current severity of the diabetes.  
The following considerations will govern 
the examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide findings in 
accordance with applicable rating 
protocols for the rating of diabetes 
mellitus.  

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

d.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  The report prepared must 
be typed.

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for an 
increased evaluation.  The RO/AMC must 
consider both the propriety of a "staged" 
rating based on any changes in the degree 
of severity of the Veteran's diabetes and 
an extra-schedular evaluation.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be provided a supplemental statement of 
the case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


